Electronically Filed
                                                     Supreme Court
                                                     SCWC-14-0000916
                         SCWC-14-0000916
            12-MAY-2016
                                                     04:19
           IN THE SUPREME COURT OF THE STATE OF HAWAI¥I 
 PM



          FLORENCIO E. DELA CRUZ, ANASTACIA A. DELA CRUZ,

                     and JENNIFER M. RESPECIO,

                 Petitioners/Plaintiffs-Appellants,


                                 vs.


    IRENE B. QUEMADO, MARVIN QUEMADO, JR., and BRYAN T. HIGA,

                 Respondents/Defendants-Appellees.





          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-14-0000916; CIV. NO. 08-1-1089)



         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioners/Plaintiffs-Appellants’ Application for Writ


of Certiorari, filed on April 1, 2016, is hereby accepted.


           IT IS FURTHER ORDERED that the determination of holding


oral argument will be subject to further order of this court.


           DATED:   Honolulu, Hawai¥i, May 12, 2016.


Joseph P.H. Ahuna, Jr.            /s/ Mark E. Recktenwald

and David K. Ahuna 

for Petitioners                   /s/ Paula A. Nakayama


Johnaaron Murphy Jones            /s/ Sabrina S. McKenna

for Respondent Irene B.

Quemado                           /s/ Richard W. Pollack


                                  /s/ Michael D. Wilson